Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
This office action is in response to the amendment and remarks filed on 08/03/2020.  In making the below rejections, the examiner has considered and addressed each of the applicants arguments. Claims 2, 3, 6, and 7 have been canceled, and Claims 1, 4, 5, 8, and 9 are currently pending and being examined.
The 112 rejections and drawing objections are withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 8, and 9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Fulkerson (USPAP 2005/0158187) in view of Simontacchi (USPAP 2006/0193704). 
In reference to independent claim 1, Fulkerson teaches pump (402) for high-density powder transfer, comprising 
a pump body (414, fig 2a) and 
a valve assembly (416) comprising a plurality of valves (480, and 481, fig 2b), 
said pump body (414) in turn comprising a plurality of pumping chambers (434 and 436, fig 2b), 
a pneumatic circuit (fig. 11 shows an example of a pneumatic circuit for the transfer pump) for actuating said pumping chambers (434 and 436) also comprising 
a dedicated branch (para 0064 specifically discloses “Four of the orifices 442a, c, d and f are in fluid communication via respective air passages 444a, c, d and f with a respective pressure chamber 446 in the valve block 416 and thus are used to provide valve actuation air” fig. 11 shows the pinch valves 624 and 626 being fed by a dedicated branch of the air line 408) for actuating said valves (480 and 481, fig 2c) 
wherein said pumping chambers (434 and 436) are in an even number (there are two pumping chambers 434 and 436),
said pump further comprises a first valve (480a, fig 2B), a second valve (480b, fig 2B), a third valve (481, fig 2B) and a fourth valve (4812, fig 2B)
wherein said first valve (480a) and said second valve (480b) are in fluid connection, by means of a first connection duct (duct in 498b, identical to the duct in 
and said third valve (481a) and said fourth valve (481b) are in fluid connection, by means of a second connection duct (duct in 498a, identical to the duct in 498b in fig. 2g), with a powder outlet duct (422) for the outlet of powder from said valve assembly (416).  
Fulkerson does not teach
pumping chambers fluidically connected together in line in pairs,
wherein said pump comprises a first pumping chamber, a second pumping chamber, a third pumping chamber, and a fourth pumping chamber, 
wherein said first pumping chamber is in fluid connection, in line, with said fourth pumping chamber, and said third pumping chamber is in fluid connection, in line, with said second pumping chamber, each of said pumping chambers being in direct fluid connection with a corresponding valve.  
Simontacchi, a similar powder moving pump, teaches
wherein said pumping chambers (chambers containing 18 and 19 of 10a and 10b, fig 1) are in an even number (the total becomes 4 chambers) pumping chambers (chambers containing 18 and 19 of 10a and 10b (hereafter the pumping chambers in Simontacchi are referenced by 18 and 19)) fluidically connected together in line in pairs (18 and 19 are connected in line in pairs,  examiner is interpreting each porous tube to be a pumping chamber because applicant’s disclosure differentiates the pumping chambers based on the presence of a porous tube, the claims do not place a physical 
wherein said pump comprises a first pumping chamber (18, 10a, fig 1), a second pumping chamber (19, 10a, fig 1), a third pumping chamber (18, 10b, fig 1) and a fourth pumping chamber (19, 10b, fig 1) 
wherein said first pumping chamber (18-10a, fig 1) is in fluid connection, in line, with said fourth pumping chamber (19-10a, fig 1), and said third pumping chamber (18-10b, fig 1) is in fluid connection, in line, with said second pumping chamber (19-10b, fig 1)
each of said pumping chambers (434a,b and 436a, b) being in direct fluid connection with a corresponding valve (Fulkerson only discloses one pumping chamber between each valve however, after combination above, the pumping chambers are duplicated, and each pumping chamber is in direct communication with a valve)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the multiple pumping chambers in line of Simontacchi in the pump of Fulkerson “to improve the abovementioned aspects by providing a device which, among other things, can support a continuous flow of powder, needs little conveying air and is economical compared to the devices of the know art” para 0008; Simontacchi. To be clear the modification is made by doubling the pumping chambers and putting them in line with each other, as in Simontacchi.  The block 424 where the flow is reversed is put above the pump chamber block 414, and then the amount of pumping chambers in the block 414 is doubled, so a pumping chamber is put above each valve (480 and 481, fig 2b). 
Furthermore, it has been held In re  Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) that mere duplication of parts has no patentable significance unless a new and unexpected result is produced, see MPEP 2144.04 VIB.


In reference to dependent claim 4, Fulkerson in view of Simontacchi teaches a pump (402) for transferring powders according to claim 3, Fulkerson further discloses a pump wherein said pumping chambers (434, 436) each comprise a cylindrical hole (cylindrical seat of 434 and 436) in which a pumping tube (438 and 440) is inserted, with clearance, so that a pneumatic chamber is defined between said cylindrical hole (434 and 436) and said pumping tube (438 and 440).  
In reference to dependent claim 8, Fulkerson in view of Simontacchi teaches a pump (402) for transferring powders according to claim 1, Fulkerson further discloses a pump wherein said valves (480 and 481) are preferably pinch valves (para 0070 specifically discloses “Each pinch valve element 480, 481 is a fairly soft flexible member made of a suitable material, such as for example, natural rubber, latex or silicone”).  
In reference to dependent claim 9, Fulkerson in view of Simontacchi teaches a pump (402) for transferring powders according to claim 1, Fulkerson further discloses a pump comprising at least one programmable control unit (para 0111 specifically discloses 
“Thus, the invention contemplates a scalable material flow rate pump output by which is meant that the operator can select the output flow rate of the pump without having to make any changes to the system other than to input the desired flow rate. This can be done through any convenient interface device such as a keyboard or other suitable programmed into the control system 39 as part of the recipes for applying material to an object. Such recipes commonly include such things as flow rates, voltages, air flow control, pattern shaping, trigger times and so on.”
the control system 39 is disclosed as controlling the airflow in the system) for controlling the actuation of said pump by means of said pneumatic circuit (the “air flow control” in the cite above is the pneumatic circuit).

Claim 5 is rejected under 35 U.S.C. 103(a) as being unpatentable over Fulkerson (USPAP 2005/0158187) in view of Simontacchi (USPAP 2006/0193704) further in view of Mauchle (USPAP 2016/0122138). 
In reference to dependent claim 5, Fulkerson in view of Simontacchi teaches a pump (402) for transferring powders according to claim 1, however
Fulkerson and Simontacchi are silent to
said pumping tubes of said chambers comprise porous tubes, preferably made of sintered plastic or other polymers having similar characteristics of mechanical filtration of powders.  
Mauchle, a similar powder moving pump, teaches
said pumping tubes (17, fig 1) of said chambers comprise porous tubes, preferably made of sintered plastic or other polymers having similar characteristics of mechanical filtration of powders (para 0096 specifically discloses “The filter tube 17 preferably consists of a sintered body, for example of metal or plastic, or of a material mixture containing metal or plastic
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the porous tube material of Mauchle in the pump of Fulkerson in view of Simontacchi to “prevent or at least reduce pulses in the powder flow along the powder path. Homogenization of the powder density in the longitudinal direction and over the cross section of the powder path can furthermore be achieved”, para 0097; Mauchle.
Response to Arguments
In reference to applicant’s argument that “Both Fulkerson and Simontacchi teach a two- stroke pump” and “Simontacchi did disclose four chambers, then the proposed combination would still not result in Applicant's claimed pump because the Simontacchi chambers are neither connected between each other nor are they suitable to operate according to a four-stroke pump” examiner agrees nowhere is the four stroke operation explicitly disclosed in either of the references.  However the four stroke operation is not disclosed in applicant’s claims.  In response to applicant's argument that the references fail to show certain features of applicant's invention, it is noted that the features upon which applicant relies (i.e., [ four stroke operation ]) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In reference to applicant’s argument that “both tubes 18 (of 10a and 10b) work only in the pressurized state (never in the vacuum state) and both tubes 19 (of 10a and 10b) work only in the vacuum state (never in the pressurized state)” applicant may be correct however this amounts to piecemeal analysis as the rejection is based on the 
In reference to applicant’s argument that “the proposed combination is the result of impermissible hindsight gleaned from Applicant's disclosure” In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Contact Information
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES W NICHOLS whose telephone number is (571)272-6492.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (571) 272-4532.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/C.W.N/Examiner, Art Unit 3746                                                                                                                                                                                                        
/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746